MEMORANDUM **
Kenneth Gill appeals the district court’s order imposing the 24-month sentence imposed for violation of the terms of his supervised release.
Gill challenges the $45,667 restitution imposed at the time of his July 27, 1998 sentencing, contending that the district court violated the Ex Post Facto Clause when it sentenced him under the Mandatory Victim’s Restitution Act of 1996 instead of the Victim and Witness Protection Act of 1986. Gill raises this challenge subsequent to the revocation hearing of his supervised release. “An appeal challenging a probation revocation proceeding is not the proper avenue through which to attack the validity of the original sentence.” *675United States v. Gerace, 997 F.2d 1293, 1295 (9th Cir.1993).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.